DETAILED ACTION
This is a Final office action on the merits in application number 17/115,153. This action is in response to Applicant’s Amendments and Arguments dated 5/24/2022. Claims 1, 3-5, 8, 11-12, 14-15, 17-18 and 20 were amended and Claims 7 and 13 were cancelled.  Claims 1-6, 8-12 and 14-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 9 that Applicant’s claims provide a practical application of “using a smart contract to take further actions to find alternative methods to back up the missing information and of alerting the manufacturer about the items in time.” Examiner does not find Applicant’s argument persuasive since a smart contract is a well known commercial tool and Applicant does not appear to claim “take further actions to find alternative methods to back up the missing information and of alerting the manufacturer about the items in time”. 
Applicant further asserts on page 9, that “performing the operations described in the pending claims using human organization (as alleged in the office action) would be impractical, if not impossible”.   Examiner does not find Applicant’s argument persuasive since “using human organization” is not a determinative factor of whether Applicant has claimed an abstract idea and whether or not something can be practically performed is related to whether or not an abstract idea is asserted to be a mental process. Examiner has not asserted that Applicant has claimed a mental process. As described in the Non-Final Office Action dated 2/25/2022, a well known commercial practice can be abstract if it is merely applied by general purpose hardware.
Upon further consideration, however, and in light of Applicant’s amendments, Examiner now withdraws the 35 USC 101 rejection in view of the combination of elements amounting to “significantly more” under step 2B because Applicant uses the technology of blockchain and smart contracts in combination with using data from other sensors that were in the same location within a threshold amount of time to determine a likely value for missing data.

Regarding 35 USC 103:
	Applicant asserts on page 10, center, that “Mehring fails to describe an item determining that it is at a particular (first) node, and transmitting only the parameters based on a smart contract associated with that first node”. Applicant does not appear to claim “only” and teaches transmitting parameters for all the nodes in [0006] of his specification “each of the plurality of nodes”. As a practical matter it is impossible to know in advance which sensor relating to which node will fail and data for all sensors for all nodes must be collected and smart contracts formed for each. At the time of a failure and the triggering of a smart contract, a particular sensor/node (the one that failed) is interpolated from other available data, but data from all sensors/nodes is collected not “only” the one that failed. Parameters based on smart contracts associated with all nodes are transmitted. As discussed in the 35 USC 103 Rejection, infra, Mehring also teaches collecting data from all sensors/nodes and healing the overall system by interpolating certain missing data when it is discovered that data is missing at a particular node (see at least [0093]). 
	Applicant asserts on page 10, bottom, that Mehring does not teach the newly added “identifying a second node at which the first item transmitted the parameters within a predetermined threshold from the particular duration, the parameters including the missing information; estimating the missing information at the first node based on the parameters transmitted at the second node”. Applicant appears to have amended into the art of record. As discussed in the 35 USC 103 Rejection, infra, Mehring teaches “missing” data elements in at least [0092], [0096], [0100], [0101], [0126], [0130] and [0145]. 

Applicant’s arguments have been carefully considered but are not persuasive, the rejections are maintained.

Claim Interpretation
The interpretation relating to USC 112(f) is withdrawn in view of Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10 Applicant recites “to a the first node”.   Applicant previously recites “a first node” in line 4 so, from context, it is possible that Applicant means “to the first node” in line 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection relating to 35 USC 112(b) is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 101
Upon further consideration and in light of Applicant’s amendments, Examiner now withdraws the 35 USC 101 rejection in view of the combination of elements amounting to “significantly more” under step 2B because Applicant uses the technology of blockchain and smart contracts in combination with using data from other sensors that were in the same location within a threshold amount of time to determine a likely value for missing data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0220278 to Nir Tal et. al. (Tal) in view of U.S. Patent Publication 2020/0065353 to Peter Mehring et. al. (Mehring).

Regarding Claims 1, 11, 17 and 20:
Tal teaches a system that monitors shipping container sensors and puts sensor information into blockchain. Tal teaches: (Currently amended) A system comprising: one or more items, a first item from the one or more items comprising one or more processors ([0030] “processors”).

configured to: detect a node at which the first item is presently located, the node being a first node from a plurality of nodes in a blockchain network; ([0023] “Sensor 130 may be a temperature sensor. In operation, tracker/monitor 104 reads sensor information from sensor 130” and [0004] “generating, by a controller in a device, a telemetry packet based on information received from at least one sensor… a first blockchain message wherein data in the first blockchain message is usable for verifying at least one of: authenticity and integrity of the information in the telemetry packet; storing the telemetry packet by a server; generating and signing by the controller a blockchain transaction to send the first blockchain message to a blockchain network; and adding a block to a blockchain database, by a blockchain miner node associated with said network and based on the first blockchain message”). 

determine information associated with parameters for the first item at the first node based on a smart contract associated with the first node; and transmit the information associated with the parameters according to the smart contract associated with the first node to a the first node; 
 [0052] “descriptive information in a blockchain transaction 312 may include sensor information (e.g., a temperature) and/or the GPS location” and [0072] “the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods). If the detected temperature (as reported in the blockchain transaction) is out of bounds (as defined in the smart contract), the smart contract process may generate a penalty transaction to the shipper”).

and a server communicably coupled with each of the plurality of nodes, the server configured to: verify the information at each of the plurality of nodes; ([0105] “a system for verifying authenticity and/or integrity of critical parameter information related to a shipment includes a monitor, tracker or hub device … having at least one sensor (e.g., sensors 426 or temperature sensor 301), a processing unit … and a non-volatile memory … containing block chain wallet information … A system may further include a server operatively connected to a database that stores blockchain wallet information”).

While Tal teaches a tracker and monitoring device for items (see at least [0046] and [0049]) and teaches that a timestamp is encoded into each block with the sensor data for each item (see at least [0103]), Tal does not specifically teach: determine missing information associated with at least one parameter of the first item at the first node from the plurality of nodes based on the verification of the smart contract associated with the first node, Mehring teaches system that monitors shipping container sensors such as temperature, humidity and location (see at least [0106]) and puts sensor information of individual items into ad hoc groups based on at least location (see at least [0111]) and compares the information between the items in the group looking for missing or outlier data. Mehring teaches: ([0096] “single device of the grouping missing a data collection point” and [0101] “Data fault tolerance may be used for completing missing data points and/or determine inconsistent and/or invalid data for a device … Data may be healed and/or used to invalidate data when communicating alerts for data exceptions”). Mehring also teaches that the data can be put into a blockchain for verification (see at least [0109]).

Mehring also teaches: the missing information being missing for a particular duration; 2identify a second node at which the first item transmitted the parameters … the parameters including the missing information; estimate the missing information at the first node based on the parameters transmitted at the second node; Examiner interprets that Applicant’s particular duration is equivalent to a “predetermined amount of time” and this is the missing time for which you are seeking alternative data. This interpretation is reasonable in view of Applicant’s specification at ([0049] “03:00PM to 04:00PM”). Mehring teaches: ([0096] “For example, two or more objects may each have a device monitoring independent conditions for each object. The plurality of objects may be determined to be in the same environment for a predetermined amount of time. One having ordinary skill in the art upon reading the present disclosure would expect that the devices record and/or output the same or substantially similar conditions during this time. The devices (e.g., and any associated objects) may be considered to be in the same grouping for that amount of time based on the start time and end time for the grouping association. For the time period that the devices are members of the same group, the data may be compared to provide fault tolerance. In one approach, in response to a single device of the grouping missing a data collection point, the data collected from other members of the grouping during the same time may be used to fill in and/or replace the missing and/or invalid data collection point”). 

within a predetermined threshold from the particular duration, Examiner is interpreting this phrase to mean a range of time around the missing time. Mehring also teaches: ([0119] “In another example, the replacement data point may also include (or reflect) a predetermined offset, e.g., from the calculated average, to the effect of being more conservative than the average, when interpreted for the product or process at that specific datapoint time and/or location” and see also [0130] “offset”). 

While Tal teaches update the smart contract with the first node in ([0059] “In some embodiments, secondary blockchain transaction 350 may operate a smart contract previously published on the blockchain network. This contract may, in turn, check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria”), Tal does not specifically teach using correcting data: using the estimated missing information.  Mehring teaches ([0093] “data healing and/or data invalidation related to individual object functions associated with the device data (e.g., for individual objects and/or ad hoc groupings of objects), in addition to processing and/or trending evaluations, ensures the healed and/or invalidated data does not have unintended results for the overall system and the individual object may be managed through the system”). Examiner notes that the point of correcting information is to use the corrected results. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that using blockchain to authenticate each sensor measurement in a blockchain, as taught by Tal, could be combined with comparison of data between similarly situated items in an ad hoc group, as taught by Mehring, could predictably be used to find missing data and be sure of the authenticity of the data that leads to that conclusion.

Regarding Claims 2 and 12:
 Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches:  The system of claim 1, wherein the …information associated with the at least one parameter comprises temperature information ([0007] “temperature”), humidity information ([0007] “humidity”), and/or location information ([0007] “location”), associated with temperature parameter ([0007] “temperature”), humidity parameter ([0007] “humidity”), and/or location parameter of the one or more items ([0007] “location”). Tal does not specifically teach missing but Mehring does in (see at least [0096] and [0101] “missing”). For purposes of compact prosecution, Examiner notes that Mehring also teaches temperature, humidity and location at [0091]. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that using blockchain to authenticate each parameter measurement in a blockchain, as taught by Tal, could be combined with comparison of data between similarly situated items in an ad hoc group, as taught by Mehring, could predictably be used to find missing data and be sure of the authenticity of the data that leads to that conclusion.

Regarding Claim 3:
Tal in view of Mehring teaches all of the elements of Claim 1. While Tal teaches that the tracking devices communicate with each other ([0049] “TMUs 300 may communicate with one another”) and teaches block chain nodes and a block chain network (see at least [0072]), and teaches use of a distributed ledger where all nodes inherently obtain copies of all blocks and communicate with each other to verify that they match each other to deter unilateral modification (see at least [0091-0094 and [0112]), Tal does not specifically teach: (Currently amended) The system of claim 1, wherein the server further communicates with a third node and estimates the missing information using the parameters transmitted by the first item  at the second node and the third node.  Mehring teaches: ([0111] “creating ad hoc groupings for the objects…location…timestamp” and [0113] “The proximity may be determined from readings by the devices, such as GPS coordinates, by sharing a common resource such as a wireless access point, etc.” and [0123-0124] “receiving datapoints associates with at least some of the objects…comparing data points associated with devices in an ad hoc grouping to determine whether the datapoint is an outlier”). Examiner notes that “some of the objects” infers more than one.  Examiner also notes MPEP 2144.04(VI)(B) “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  It would have obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the blockchain network of nodes, as taught by Tal, to compare similarly situated data points physically near to each other, as taught by Mehring, to look for discrepancies that indicate missing data with predictable results.

Regarding Claims 4 and 14:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: (Currently amended) The system of claim 1, wherein the smart contract at the first node is associated with a pre-defined temperature threshold value and/or a pre-defined humidity threshold value required for maintaining each of the one or more items at the first node. ([0072] “the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods)” and [0074] “Although temperature and location are mainly described herein it will be understood that any conditions or aspects that may be sensed, measured or determined by an embodiment as described herein may be used by a smart contract as described. …Similarly, automatic taxing or payment may be enforced due to a humidity level that is higher than a threshold”).


Regarding Claims 5 and 15:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: (Currently amended) The system of claim 1, wherein the server transmits an alert to an entity associated with the first node when temperature information and/or humidity information associated with the one or more items at the first node goes below a pre-defined temperature threshold value and/or a pre-defined humidity threshold value.  ([0078] “Status information generated or collected by server 326 may include metadata such as time of reception of a telemetry packet, statistical data, alerts and/or any information that may be included in a report that may be generated at a later stage” and [0072] “notification message”). Examiner notes for the purposes of compact prosecution that Mehring also teaches (see at least [0101] “alerts” and [0136]  “alert”).

Regarding Claims 6 and 16:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Although Tal teaches a blockchain network with smart contracts that shares data with and charges a shipper if the temperature threshold is not met (see [0072] and [0111]), Tal does not specifically teach: The system of claim 1, wherein each of the plurality of nodes in the blockchain network corresponds to an entity involved in a supply chain system. Mehring teaches: ([0039] “sensors of a sensor network may be distributed along the delivery supply chain (e.g., transit points, toll ways, ports, airports, weigh stations, truck stops, facility gates or entrances, storage facilities, processing facilities, etc.), or amongst the product being delivered”). Both Tal and Mehring teach putting networked sensor devices in shipping containers to monitor the environment and handling of goods and Tal teaches the sensor device or a server networked to the sensor capturing the sensor data and locking it into block in a blockchain to ensure authenticity. Mehring teaches the sensor network also including entities involved in a supply chain system therefore it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the sensors taught by Mehring could be part of the blockchain network taught by Tal with predictable results of preserving and guaranteeing authenticity of real-time location and custodial responsibility information.

Regarding Claims 8 and 18:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. While Tal also teaches that the sensor data sent to the network and captured in a block of a blockchain includes location data (see at least [0023 and 0043]) and teaches that the server can use location to perform a smart contract ([0073] “Based on a location reported by TMU 300 a smart contract may check the distance of a shipment from its destination and, for example, if the shipment is sufficiently close to its destination … the smart contract … may generate a financial transaction to the shipper wallet, thus automatically paying a shipper or sender for a shipment that has been successfully delivered”), Tal does not specifically teach: (Currently amended) The system of claim 6, wherein the one or more items moves from one entity to another entity involved in the supply chain system. Mehring teaches: ([0111] “creating ad hoc groupings for the objects…location ad hoc grouping… timestamp” and [0113] “The proximity may be determined from readings by the devices, such as GPS coordinates, by sharing a common resource such as a wireless access point, etc.” and ([0039] “sensors of a sensor network may be distributed along the delivery supply chain (e.g., transit points, toll ways, ports, airports, weigh stations, truck stops, facility gates or entrances, storage facilities, processing facilities, etc.), or amongst the product being delivered”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the location sensor data could be transmitted to a blockchain network, as taught by Tal and the transfer point could be various network connections along the path of the item, as taught by Mehring with predictable results.

Regarding Claims 9, 10 and 19:
Tal in view of Mehring teaches all of the elements of Claims 1, 11, 17 and 20. Tal also teaches: The system of claim 1, wherein the information associated with the parameters comprises time information, location information, temperature information, humidity information…. The system of claim 1, wherein the parameters of the one or more items comprises a time parameter, a location parameter, a temperature parameter, a humidity parameter… ([0007] “The information included in the telemetry packet may include data related to at least one of: a location, a timestamp, an address, a temperature, light exposure, humidity” and/or a unique identifier information….and/or a unique identifier parameter of the one or more items. In the interests of compact prosecution Examiner notes that Mehring teaches a unique identifier of an item at ([0052] “unique product information” and [0057] “uniquely identifies objects (e.g. items…)”.

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2021/0385408 (Skwarek et. al.) teaches an authentication module for a time series of sensor data and teaches finding missing date at [0016].
U.S. Patent Publication 2019/0349426 (Smith et. al.) teaches automated tools that scan a database for duplicated or missing timestamps at [1612].
U.S. Patent Publication 2021/0117385 (Haldar et. al.) teaches missing timestamps at [0082].
U.S. Patent Publication 2021/0150468 (Wright et. al.) teaches finding missing attribute information in a distribution environment at [0074].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627